   Case 1:20-cr-00052-DHB-BKE Document 37 Filed 12/16/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA                                  b


                                 AUGUSTA DIVISION


UNITED STATES OF AMERICA                   )
                                           )
       V.                                  )          CR 120-052
                                           )
JOHN THOMAS BARNES,III                     )


                                       ORDER




       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

and GRANTS IN PART and DENIES IN PART Defendant’s motion to suppress,(doc. no.

19). The Court does not suppress Defendant’s statements made prior to arrest and physical

evidence seized during the vehicle search. The Court suppresses all statements made after

Defendant’s arrest.


       SO ORDERED this            day of December, 2020, at Augusta, Georgia.




                                         UMTED STAT/S DISTRICT JUDGE
